CARLTON, Judge.
In his one assignment of error, respondent contends that the trial court erred in signing and entering the commitment order. Respondent alleges that the evidence presented does not support *266the order. Counsel for respondent concedes that he is unable to find prejudicial error. He submits the record for review by this Court. \
G.S. Section 122-58.1 provides in pertinent part as follows: “Declaration of policy. — It is the policy of this State that no person shall be committed to a mental health facility unless he is mentally ill or an inebriate and imminently dangerous to himself or others;. . . .”
G.S. Section 122-58.7(i) provides in pertinent part as follows: “To support a commitment order, the court is required to find, by clear, cogent, and convincing evidence, that the respondent is mentally ill or inebriate, and imminently dangerous to himself or others.The court shall record the facts which support its findings.”
The court ordered involuntary commitment on the basis of the oral testimony presented at the hearing and the affidavits submitted prior thereto. However, the court failed to properly record these findings in its order of 26 July 1978. The direction to the court to record the facts which support its findings is mandatory. See In re Crouch, 28 N.C. App. 354, 221 S.E. 2d 74 (1976). The trial judge in the instant case did not record sufficient facts to support his findings that the respondent was mentally ill and imminently dangerous to himself or others. See In re Koyi, 34 N.C. App. 320, 238 S.E. 2d 153 (1977).
Vacated and remanded.
Chief Judge MORRIS and Judge MARTIN (Harry C.) concur.